Citation Nr: 1645015	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-00 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lower back disorder, to include as secondary to service-connected right knee and left knee disabilities. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1958 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that in March 2016, the Board remanded the Veteran's claim in order to afford the Veteran a videoconference hearing in accordance with his request.  See October 2012 VA Form 9; January 2016 Veteran Statement.  While the Veteran was scheduled for a Board videoconference hearing, in June 2016, he asked that the hearing be cancelled and that his claim be forwarded to the Board for adjudication.  See June 2016 Memorandum from the Veteran's Representative.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current low back disability did not manifest during the Veteran's active duty service and is not otherwise related to his active service; did not manifest within a year of separation from active service; and, was not caused or permanently worsened by the Veteran's service-connected right and left knee disabilities. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303, 3.310. 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice was issued to the Veteran in December 2008.  This letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what information and evidence is necessary to support a disability rating and effective date.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished, to include substantial compliance with the Board's March 2016 and July 2016 Board Remands.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The claims file contains the Veteran's service and VA treatment records.  Pertinent to the instant appeal, the Veteran underwent a VA examination in January 2009 and addendum opinions were obtained in February 2015 and August 2016 with regard to whether the Veteran's bilateral osteoarthritis of his knees has caused a secondary condition of osteoarthritis of his lumbar spine.  The Board finds the January 2009 VA examination and February 2015 and August 2016 addendum opinions adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and a full examination.  The examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120,124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and addendum opinions regarding the issue decided herein has been met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.   Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection requires a showing of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  However, the provisions of 38 C.F.R. § 3.303 (b) only apply for chronic diseases, as set forth under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159 (a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Contentions

The Veteran contends that his lower back disorder is a result of his service-connected right and left knee disability.  In a December 2008 statement, the Veteran states that he had surgery on his right knee in 1968 and that he subsequently developed left knee problems and lower back problems.  

Analysis

The Veteran's service treatment records show that he was seen for a sore back in June 1958 with no further treatment.  On the Veteran's January 1961 separation Report of Medical History, the Veteran reported that he experienced multiple problems, to include swollen or painful joints and cramps in his legs, but did not indicate any that he experienced any issues with regard to his back.  The Veteran reported that he did not wear a brace or back support.  Additionally, the Veteran's January 1961 separation examination reflects that his "spine, other musculoskeletal" was clinically evaluated as normal. 

Private treatment records from September 2000 reflect that the Veteran's low back pain started in 1984 following a motor vehicle accident.  The examiner noted that the Veteran had acute low back pain which then subsequently resolved, but in the 16 years prior (since the motor vehicle accident), the Veteran reported persistent chronic back pain predominantly at the lower lumbar spine and extending to the right and left in a band-like fashion.  The Veteran had no complaints of pain going into his legs, no numbness or tingling in his feet, and no bowel or bladder incontinence.

VA treatment records from June 2007 indicate that the Veteran reported sustaining a knee and back injury while in service.

VA treatment records from March 2008 note osteoarthritis of multiple joints, mainly in the Veteran's back and knees. 

VA treatment records from September 2008 indicate that the Veteran presented for follow up with increasing problems with pain.  The examiner reported complaints of increasing problems of the right knee that was injured in an accident in service.  The examiner stated that "[b]ecause of this injury, patient with DJD of the left knee and lumbar spine." 

In a December 2008 statement, the Veteran reported that after his surgery on his right knee in 1968, he developed lower back problems. 

On VA examination in December 2009, the Veteran reported that later in life, particularly in the prior ten years, from about age 60-70, his low back pain also accompanied pain in the lower extremities.  The Veteran reported being treated with anti-inflammatory medications such as Ibuprofen and also used local heat, which reduced pain in his low back.  The Veteran reported using a cane as an assistive device on occasion for stability.  The Veteran reported flare-ups of pain daily, essentially related to the degree of weight bearing activity.  The Veteran stated that recumbency and rest in a recumbent position was the only thing that would relieve the pain in his lower extremities and back to any great degree.  The Veteran reported being told by his family physician that he had "arthritis" and that it involved multiple areas of his body, including his hands, arms, legs and his spine.  On examination, moderate lumbar lordosis was noted.  On examination of the lumbosacral spine for function, flexion was from 0 to 75 degrees, limited by stiffness and some pain at that point; extension was from 0 to 15 degrees; lateral flexion was from 0 to 20 degrees bilaterally; and rotation was from 0 to 20 degrees bilaterally.  With repetitive motion, the Veteran experienced an increase in lumbosacral pain but no major change in range of motion from his baseline.  His gait on a level surface was stable.  The examiner noted that the Veteran could carry some weight on his toes and heels and his ankle reflexes were equivocal bilaterally.  X-rays confirmed moderate degenerative joint disease in the lumbosacral spine and the impression was degenerative joint disease of the lumbosacral spine associated with recurrent low back pain with weight bearing activity.  The examiner opined that it is not clear that the Veteran's chronic low back pain was caused by or is related to his old right knee injury in service and assuming so would be resorting to mere speculation.

In March 2010, the Veteran reported that, because of his right knee pain, he began to walk unsteadily and subsequently developed back pain.  See March 2010 private medical records from Dr. JAS.  VA treatment records also note that the Veteran has experienced progressive bilateral knee pain with continued problems with ambulation that lead to chronic lumbar pain.  See VA treatment records dated September 2008 and June 2010.

In June 2010, the Veteran's private physician opined that based on chief complaints and symptoms described by the Veteran in March 2010 and June 2010, he believes that the history of the Veteran's knee pain caused his back pain. 

On his VA Form 9 filed in October 2012, the Veteran reported that he is in constant pain from years of overcompensating causing an unnatural gait, which in effect causes his back pain. 

In February 2015, an addendum opinion was obtained.  Following additional review of the record, the examiner opined that the osteoarthritis in the Veteran's knees did not cause the osteoarthritis in his back or cause aggravation beyond normal progression, noting that osteoarthritis is a condition of body aging and genetics.  

In July 2016, the Board remanded the Veteran's claim because the rationale provided by the February 2015 VA physician did not adequately address the aggravation element of the secondary service connection claim or address the other evidence of record.  The Board noted that while osteoarthritis may be due to aging and genetics, the rationale does not address the medical evidence of record that suggests the Veteran's low back pain is related to the gait disturbances caused or exacerbated by his bilateral knee problems. 

An addendum opinion was obtained in August 2016.  The examiner opined that the Veteran's low back condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner indicated that a review of the Veteran's VBMS file shows no objective evidence to support the premise that the Veteran's current back condition is proximately due to and/or the result of his right and left knee disabilities, including the functional impairment caused thereby.  The earliest date mentioned for the Veteran's back pain is 1984 after a motor vehicle accident.  The examiner noted that the Veteran reported that his back pain became more prevalent in his 50's & 60's.  The examiner stated that this is not unique to knee injury patients as the majority of individuals in the Veteran's age group have reported episodes of back pain as well as degenerative changes seen in imaging studies of the spine.  The examiner additionally noted that the records show that the Veteran has diffuse degenerative arthritis, including in his hands and shoulders.  The examiner observed that the Veteran's VBMS file shows no objective evidence supporting the premise that his bilateral knee condition aggravated his degenerative arthritis of the spine beyond its natural progression.  The examiner stated that there is no documentation of the severity of his altered gait.  The examiner indicated that a slight limp would not be expected to result in any measurable aggravation of a low back condition whereas a pronounced lurching or foot dragging gait would likely disturb the biomechanics of the axial spine sufficiently to promote advancement of the degenerative process.  The examiner stated that there is no documentation of any prolonged use of ambulatory assistive devices or documented falls with medical records noting increased back pain afterwards and there is no documentation explaining how his back pain waxed, waned or even disappeared at times as his bilateral knee conditions inevitably progressed.

Analysis

At the outset, the Board notes that the Veteran has a current diagnosis of degenerative joint disease of the lumbosacral spine.  See December 2009 VA examination.  Additionally, the record confirms that the Veteran incurred an injury to his knees during service and the Veteran contends that the first two requirements of service connection are satisfied. 

The pertinent question is now whether there is a link between the Veteran's current disability to service, or to a whether a service-connected disability, specifically, the Veteran's left and right knee disabilities, has caused or aggravated the current back disorder. 

The following discussion will address the question of whether the Veteran's back disorder was incurred in or aggravated by service. On service separation, the Veteran's spine was clinically evaluated as normal.  Additionally, while the Veteran reported that he had several issues on separation from service, he did not report back problems on his January 1961 Report of Medical History.  The medical record contains no evidence of treatment or diagnoses for a back disorder until many years after service separation.  Degenerative joint disease of the lumbosacral spine was first diagnosed in 2009.  The first indication of complaints related to the back after service come from the Veteran's private physician.  As noted above, the Veteran reported in September 2000 that the low back pain started after a 1984 motor vehicle accident.  He said that the pain resolved but has become chronic in the prior 16 years.  

Based upon this evidence, the Board can make several conclusions.  First, there is no evidence that degenerative joint disease of the lumbosacral spine was diagnosed in service or within one year of service and service connection based on the presumption that is began in service is not warranted.  Additionally, the VA examiner specifically address direct service connection and found, as noted the Veteran's history of back pain which started in 1984 and noted that it became more prevalent in the Veteran's 50's and 60's which he stated is not unique to knee injury patients as the majority of individuals in the Veteran's age group have reported episodes of back pain as well as degenerative changes seen in imaging studies of the spine. The Board finds that this evidence rebuts the concept that the Veteran's back disability is related to service on a direct or presumptive basis.  Additionally, the Veteran has claimed that the back disorder is related to his service connected bilateral knee disabilities, and his statement, in combination with the medical evidence which shows no treatment from 1961 to 1984, as well as evidence of an 1984 motor vehicle accident supports a finding that there was no continuity of symptoms following service  The Board acknowledges that the Veteran is competent to report a continuity of symptomatology; however, in a December 2008 statement, the Veteran indicated that was not until his right knee surgery in 1968, approximately 7 years after service, that he subsequently developed left knee problems and lower back problems.  

Nevertheless, the Veteran may still establish service connection on a direct or secondary basis.  Here, the Veteran contends that his knee injuries during service and subsequent knee disability is what caused his back disability  

With regard to secondary service connection, the Board notes that the record contains three conflicting medical opinions.  Specifically, in an August 2016 VA examination report provided by an occupational medicine physician, the examiner opined that the Veteran's low back condition is less likely than not proximately due to or the result of the Veteran's service-connected knee condition.  The examiner opined that the Veteran's VBMS file shows no objective evidence to support the premise that the Veteran's service-connected bilateral knee condition aggravated his degenerative arthritis of the spine beyond its natural progression.  Conversely, in June 2010, the Veteran's private physician rendered an opinion that based on complaints and symptoms described by the Veteran in March 2010 and June 2010, he believes that the history of the Veteran's knee pain caused his back pain.  Additionally, VA treatment records from September 2008 show that the Veteran presented for follow up with increasing problems with pain.  The examiner noted increasing problems of the right knee that was injured in an accident in service.  The examiner stated that "[b]ecause of this injury, patient with DJD of the left knee and lumbar spine." 

Here, the Board finds the August 2016 VA examination report more probative than the June 2010 private medical opinion and the September 2008 VA examiner's opinion, as the private medical opinion and the September 2008 VA examiner did not provide a clear and reasoned analysis for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the Court has held that a clear and reasoned analysis is where most of the probative value of a medical opinion is derived).  The Board affords the August 2016 VA examination report more probative weight as it was based on a review of the Veteran's claims file, considered the Veteran's lay assertions, and provided a clear conclusion supported by a rationale.  Similarly, while the December 2009 VA examiner did find that it is at least as likely as not that the Veteran's left knee degenerative arthritis was caused by the Veteran's right knee condition, the examiner, after examining the Veteran and reviewing the claims file, opined that "[i]t is not as clear that [the Veteran's] chronic low back pain is caused by or related to his old right knee injury and assuming so would be resorting to mere speculation."

The Board acknowledges the Veteran's lay assertions that his back began to hurt after his knee surgery in 1968.  The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability result to lay observation.  Jandreau v. Nicholson, 493 F.3d 1372 (Fed. Cir. 2007).  There is no question that the Veteran is competent to report that he experienced pain in his back.  However, to the extent that the Veteran reports that he has a low back disability proximately due to or aggravated by his service-connected bilateral knee disability, the Board finds the Veteran's statements less probative than the August 2016 VA medical opinion.  The August 2016 VA examination report is more probative than the Veteran's lay opinion as it was prepared by a skilled, trained and neutral medical professional after review of the relevant medical evidence, obtaining a medical history, and in-person examination of the Veteran where he was able to describe when the pain in his back began.  Additionally, the Board finds the private treatment records from September 2000, where the Veteran reported that his low back pain started in 1984 when he was in a motor vehicle accident highly probative. 

With regard to direct service connection, the Board notes that the Veteran has not asserted, nor is there any medical evidence to suggest, that the Veteran's low back disability is a directly related to service.  The Board acknowledges the Veteran's service treatment records which show that he was seen for a sore back in June 1958; however, the Board additionally notes that there was no further treatment and the Veteran does not contend that his disability now is related to his sore back in June 1958.  Instead, as discussed above, the Veteran contends that his service-connected left and right knee disabilities is what caused his low back disability.  

Thus, the Board finds that the evidence does not support a grant of service connection for the Veteran's low back disability.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a low back disability, to include as due to service-connected left and right knee disabilities, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


